Exhibit 10.2

 

 

 

OMNIBUS AGREEMENT

 

by and among

 

LANDM ARK DIVIDEND LLC,

 

LANDMARK DIVIDEND GROWTH FUND - C LLC,

 

LANDMARK DIVIDEND GROWTH FUND - E LLC,

 

LANDMARK DIVIDEND GROWTH FUND - F LLC,

 

LANDMARK DIVIDEND GROWTH FUND - G LLC,

 

LANDMARK DIVIDEND GROWTH FUND - H LLC,

 

LANDMARK INFRASTRUCTURE PARTNERS LP

 

and

 

LANDMARK INFRASTRUCTURE PARTNERS GP LLC

 

 

--------------------------------------------------------------------------------


 

Contents

Article I Defined Terms

1

Section 1.01

Defined Terms

1

Section 1.02

Other Defined Terms

6

Section 1.03

Terms Generally

6

 

 

 

Article II Term

7

Section 2.01

Term and Termination

7

 

 

 

Article III indemnification

7

Section 3.01

Environmental Indemnification

7

Section 3.02

Real Property Indemnification

8

Section 3.03

Additional Indemnification by Landmark

9

Section 3.04

Additional Indemnification by the Partnership Group

10

Section 3.05

Indemnification Procedures

10

Section 3.06

Limitations on Indemnity Coverage

11

 

 

 

Article IV Services

12

Section 4.01

General and Administrative Services

12

 

 

 

Article V Right of First Offer

14

Section 5.01

Right of First Offer to Purchase Certain Assets

14

Section 5.02

Procedures

14

 

 

 

Article VI License of Name and Mark

16

Section 6.01

Grant of License

16

Section 6.02

Ownership and Quality

16

Section 6.03

Termination

16

 

 

 

Article VII Notices

16

Section 7.01

Notices

16

Section 7.02

Effective upon Receipt

17

 

 

 

Article VIII Limitation of Liability

17

Section 8.01

No Liability for Consequential Damages

17

Section 8.02

Limitation of Liability

17

 

 

 

Article IX Miscellaneous

17

Section 9.01

Applicable Law

17

Section 9.02

Disputes between the Parties

17

Section 9.03

Assignment

18

Section 9.04

No Third-Party Rights

18

Section 9.05

No Fiduciary Duties

18

Section 9.06

Compliance with Laws

18

Section 9.07

Severability

18

 

i

--------------------------------------------------------------------------------


 

Section 9.08

Non-Waiver

18

Section 9.09

Entire Agreement

18

Section 9.10

Amendments

19

Section 9.11

Survival

19

Section 9.12

Counterparts; Multiple Originals

19

Section 9.13

Exhibits and Schedules

19

Section 9.14

Table of Contents; Headings; Subheadings

19

Section 9.15

Construction

19

Section 9.16

Business Practices

19

 

Schedule I

Environmental Matters

Schedule II

Services Subject to the G&A Limit

Schedule III

Services Excluded from the G&A Limit

Schedule IV

Marks

 

 

Exhibit A

Dispute Resolution Procedures

 

ii

--------------------------------------------------------------------------------


 

OMNIBUS AGREEMENT

 

This OMNIBUS AGREEMENT (“Agreement”) is entered into as of the Effective Date by
and among LANDMARK DIVIDEND LLC, a Delaware limited liability company
(“Landmark”), LANDMARK DIVIDEND GROWTH FUND — C LLC, a Delaware limited
liability company (“Fund C”), LANDMARK DIVIDEND GROWTH FUND — E LLC, a Delaware
limited liability company (“Fund E”), LANDMARK DIVIDEND GROWTH FUND — F LLC, a
Delaware limited liability company (“Fund F”), LANDMARK DIVIDEND GROWTH FUND — G
LLC, a Delaware limited liability company (“Fund G”), LANDMARK DIVIDEND GROWTH
FUND — H LLC, a Delaware limited liability company (“Fund H”), LANDMARK
INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership (the “Partnership”),
and LANDMARK INFRASTRUCTURE PARTNERS GP LLC, a Delaware limited liability
company (the “General Partner”).

 

Recitals

 

WHEREAS, the Parties (as defined herein) desire by their execution of this
Agreement to evidence their understanding, as more fully set forth in
Article III, with respect to certain indemnification obligations of the Parties
to each other.

 

WHEREAS, the Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article IV, with respect to the
amount to be paid by the Partnership for the general and administrative support
services to be performed by the General Partner and its Affiliates (as defined
herein) for and on behalf of the Partnership Group (as defined herein).

 

WHEREAS, the Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article V, with respect to the
Partnership Group’s right of first offer with respect to the ROFO Assets (as
defined herein).

 

WHEREAS, the Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article VI, with respect to the
granting of a license to the Partnership Group and the General Partner to use
the “Landmark” name and any other trademarks owned by Landmark that contain such
name.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
agree as follows:

 

ARTICLE I
Defined Terms

 

Section 1.01                             Defined Terms. The following
definitions shall for all purposes apply to the capitalized terms used in this
Agreement:

 

(a)                                 “Acquisition Services” means services
related to the acquisition of real property interests, including use of
Landmark’s platform for third-party asset

 

1

--------------------------------------------------------------------------------


 

identification, underwriting, due diligence, negotiation, documentation and
closing services.

 

(b)                                 “Affiliate” has the meaning ascribed to that
term in the Partnership Agreement.

 

(c)                                  “Agreement” means this Omnibus Agreement,
together with all exhibits and schedules attached hereto, as the same may be
amended, supplemented or restated from time to time in accordance with the
provisions hereof.

 

(d)                                 “Assets” means all easements, lease
assignments, fee simple properties, receivables agreements and other assets, or
portions thereof, conveyed, contributed or otherwise transferred or intended to
be conveyed, contributed or otherwise transferred pursuant to the Contribution
Agreement to any member of the Partnership Group, or owned by, leased by or
necessary for the operation of the business, properties or assets of any member
of the Partnership Group, prior to or as of the Effective Date.

 

(e)                                  “Business Day” means any Day except for
Saturday, Sunday or a legal holiday in California.

 

(f)                                   “Contribution Agreement” means that
certain Contribution, Conveyance and Assumption Agreement, dated as of the
Effective Date, among Landmark, Landmark Dividend Growth Fund - A LLC, a
Delaware limited liability company, Landmark Dividend Growth Fund - D LLC, a
Delaware limited liability company, the Partnership, the General Partner,
Landmark Infrastructure Operating Company LLC and Landmark Infrastructure Asset
OpCo LLC, together with the additional conveyance documents and instruments
contemplated or referenced thereunder, as such may be amended, supplemented or
restated from time to time.

 

(g)                                  “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract, or otherwise.

 

(h)                                 “Covered Environmental Losses” has the
meaning ascribed to that term in Section 3.01(a).

 

(i)                                     “Covered Property Losses” has the
meaning ascribed to that term in Section 3.02.

 

(j)                                    “Day” means the period of time commencing
at 12:00 a.m. on one calendar day and running until, but not including,
12:00 a.m. on the next calendar day, according to local time in Los Angeles,
California.

 

(k)                                 “De Minimis Environmental Loss” has the
meaning ascribed to that term in Section 3.06(a).

 

(l)                                     “Effective Date” means the date of the
closing of the initial public offering of common units representing limited
partner interests in the Partnership.

 

2

--------------------------------------------------------------------------------


 

(m)                             “Environmental Deductible” has the meaning
ascribed to that term in Section 3.06(a).

 

(n)                                 “Environmental Laws” means all federal,
state, and local laws, statutes, rules, regulations, orders, judgments,
ordinances, codes, injunctions, decrees, Environmental Permits and other legally
enforceable requirements and rules of common law now or hereafter in effect,
relating to (a) pollution or protection of human health, natural resources,
wildlife and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other environmental conservation and
protection laws and the regulations promulgated pursuant thereto, and any state
or local counterparts, each as amended from time to time, and (b) the
generation, manufacture, processing, distribution, use, treatment, storage,
transport, or handling of any hazardous wastes.

 

(o)                                 “Environmental Permit” means any permit,
approval, identification number, license, registration, certification, consent,
exemption, variance or other authorization required under or issued pursuant to
any applicable Environmental Law, including applications for renewal of such
permits in which the application allows for continued operation under the terms
of an expired permit.

 

(p)                                 “G&A Limit” has the meaning ascribed to that
term in Section 4.01(d).

 

(q)                                 “General Partner” has the meaning ascribed
to that term in the introductory paragraph.

 

(r)                                    “Governmental Authority” means any
government, any governmental administration, agency, instrumentality or other
instrumentality or other political subdivision thereof or any court, commission
or other governmental authority of competent jurisdiction.

 

(s)                                   “Hazardous Substance” means (a) any
substance, whether solid, liquid, gaseous, semi-solid or any combination
thereof, that is designated, defined or classified as a hazardous waste, solid
waste, hazardous material, pollutant, contaminant or toxic or hazardous
substance, or terms of similar meaning, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
defined under the Comprehensive Environmental Response, Compensation, and
Liability Act, as amended, and including friable asbestos and lead containing
paints or coatings, radioactive materials, and polychlorinated biphenyls, and
(b) petroleum, oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel, and other petroleum hydrocarbons, solely to the extent
regulated under applicable Environmental Laws.

 

3

--------------------------------------------------------------------------------


 

(t)                                    “Indemnified Party” means any applicable
Partnership Group Member or any applicable Landmark Entity, as the case may be,
in its capacity as the party entitled to indemnification in accordance with
Article III.

 

(u)                                 “Indemnifying Party” means either the
Partnership or Landmark, as the case may be, in its capacity as the Party from
which indemnification may be sought in accordance with Article III.

 

(v)                                 “Landmark” has the meaning ascribed to that
term in the introductory paragraph.

 

(w)                               “Landmark Entities” means Landmark and any
Person Controlled, directly or indirectly, by Landmark other than the General
Partner or a Partnership Group Member; and “Landmark Entity” means any of the
Landmark Entities.

 

(x)                                 “Law” means all constitutions, laws
(including common law), treaties, statutes, orders, decrees, rules, injunctions,
licenses, permits, approvals, agreements, regulations, codes, ordinances issued
by any Governmental Authority, including judicial or administrative orders,
consents, decrees, and judgments, published directives, guidelines, governmental
authorizations, requirements or other governmental restrictions which have the
force of law, and determinations by, or interpretations of any of the foregoing
by any Governmental Authority having jurisdiction over the matter in question
and binding on a given Person, whether in effect as of the date hereof or
thereafter and, in each case, as amended.

 

(y)                                 “License” has the meaning ascribed to that
term in Section 6.01.

 

(z)                                  “Limit Period” means the period commencing
on the Effective Date and ending on the earlier of: (i) the date on which the
Partnership Group’s consolidated revenue for the immediately preceding four
consecutive fiscal quarters (in the aggregate) exceeds $80,000,000 and (ii) the
fifth anniversary of the Effective Date.

 

(aa)                          “Limited Partner” has the meaning ascribed to that
term in the Partnership Agreement.

 

(bb)                          “Losses” means any losses, damages, liabilities,
claims, demands, causes of action, judgments, settlements, fines, penalties,
costs and expenses (including, without limitation, court costs and reasonable
attorney’s and expert’s fees) of any and every kind or character, known or
unknown, fixed or contingent.

 

(cc)                            “Marks” has the meaning ascribed to that term in
Section 6.01.

 

(dd)                          “Month” or “Monthly” means a calendar month
commencing at 12:00 a.m. on the first Day thereof and running until, but not
including, 12:00 a.m. on the first Day of the following calendar month,
according to local time in Los Angeles, California.

 

(ee)                            “Name” has the meaning ascribed to that term in
Section 6.01.

 

4

--------------------------------------------------------------------------------


 

(ff)                              “Notice” means any notice, request,
instruction, correspondence or other communication permitted or required to be
given under this Agreement.

 

(gg)                            “Partnership” has the meaning ascribed to that
term in the introductory paragraph.

 

(hh)                          “Partnership Agreement” means the First Amended
and Restated Agreement of Limited Partnership of the Partnership, dated as of
the Effective Date, as such agreement is in effect on the Effective Date, to
which reference is hereby made for all purposes of this Agreement.

 

(ii)                                  “Partnership Change of Control” means
Landmark ceases to Control the general partner of the Partnership.

 

(jj)                                “Partnership Group” means the Partnership
and any of its Subsidiaries, treated as a single consolidated entity.

 

(kk)                          “Partnership Group Member” means any member of the
Partnership Group.

 

(ll)                                  “Partnership Interest” has the meaning
ascribed to that term in the Partnership Agreement.

 

(mm)                  “Party” means Landmark, Fund C, Fund E, Fund F, Fund G,
Fund H, the Partnership or the General Partner, individually; and “Parties”
means Landmark, Fund C, Fund E, Fund F, Fund G, Fund H, the Partnership or the
General Partner, collectively.

 

(nn)                          “Person” means, without limitation, an individual,
corporation (including a non-profit corporation), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union, or other entity or Governmental
Authority, and shall include any successor (by merger or otherwise) of such
entity.

 

(oo)                          “Property Deductible” has the meaning ascribed to
that term in Section 3.06(b).

 

(pp)                          “Proposed Transaction” has the meaning ascribed to
that term in Section 5.02(a).

 

(qq)                          “Registration Statement” means the Registration
Statement on Form S-11 filed by the Partnership with the United States
Securities and Exchange Commission (Registration No. 333-199221), as amended.

 

(rr)                                “Response Deadline” has the meaning ascribed
to that term in Section 5.02(a).

 

(ss)                              “Retained Assets” means all easements, lease
assignments, fee simple properties, receivables agreements and other assets, or
portions thereof, owned by any of the Landmark Entities that were not directly
or indirectly conveyed, contributed or otherwise transferred to the Partnership
Group pursuant to the Contribution Agreement or the other documents referred to
in the Contribution Agreement.

 

5

--------------------------------------------------------------------------------


 

(tt)                                “ROFO Assets” means all of the assets owned
as of the Effective Date and all assets acquired in the future by each of Fund
C, Fund E, Fund F, Fund G and Fund H.

 

(uu)                          “ROFO Entity” means Fund C, Fund E, Fund F, Fund
G, Fund H, and each of their respective Subsidiaries, individually; and ROFO
Entities means Fund C, Fund E, Fund F, Fund G and Fund H, and each of their
respective Subsidiaries, collectively.

 

(vv)                          “ROFO Notice” has the meaning ascribed to that
term in Section 5.02(a).

 

(ww)                      “ROFO Period” has the meaning ascribed to that term in
Section 5.01(a).

 

(xx)                          “ROFO Response” has the meaning ascribed to that
term in Section 5.02(a).

 

(yy)                          “Taxes” means any income, sales, use, excise,
transfer, and similar taxes, fees and charges (including ad valorem taxes),
including any interest or penalties attributable thereto, imposed by any
Governmental Authority.

 

(zz)                            “Transfer” means to, directly or indirectly,
sell, assign, lease, convey, transfer or otherwise dispose of, whether in one or
a series of transactions.

 

(aaa)                   “Services” has the meaning ascribed to that term in
Section 4.01(a).

 

(bbb)                   “Subsidiary” has the meaning ascribed to that term in
the Partnership Agreement.

 

Section 1.02                             Other Defined Terms. Other terms may be
defined elsewhere in this Agreement, and, unless otherwise indicated, shall have
such meanings ascribed to such terms elsewhere in this Agreement.

 

Section 1.03                             Terms Generally. The definitions in
this Agreement shall apply equally to both singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The word “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  All references to Articles, Sections, Exhibits and schedules shall
be deemed to be references to Articles and Sections of, and Exhibits and
schedules to, this Agreement unless the context requires otherwise.

 

6

--------------------------------------------------------------------------------


 

ARTICLE II
Term

 

Section 2.01                             Term and Termination.  This Agreement
shall commence on the Effective Date and shall continue in effect until
terminated by a written agreement executed by all of the Parties.  At any time
following the occurrence of a Partnership Change of Control, either Landmark or
the Partnership may terminate this Agreement upon written Notice to the other
and such termination shall be effective at the later of such Partnership Change
of Control and the date specified in such Notice; provided, however, that the
Parties’ indemnification obligations under Article III shall, to the fullest
extent permitted by Law, survive the termination of this Agreement in accordance
with their respective terms.

 

ARTICLE III
Indemnification

 

Section 3.01                             Environmental Indemnification.

 

(a)                                 Subject to Section 3.01(b), Landmark shall
indemnify, defend and hold harmless each Partnership Group Member from and
against any Losses suffered or incurred by such Partnership Group Member,
directly or indirectly, or as a result of any claim by a third party, by reason
of or arising out of the following (collectively, “Covered Environmental
Losses”):

 

(i)                       any violation or correction of a violation of
Environmental Laws associated with or arising from the ownership or operation of
the Assets prior to the Effective Date;

 

(ii)                    any event, condition or matter associated with or
arising from the ownership or operation of the Assets prior to the Effective
Date (including, without limitation, the presence of Hazardous Substances on,
under, about or migrating to or from the Assets or the disposal or release of
Hazardous Substances generated by operation of the Assets at non-Asset
locations) that requires investigation, assessment, evaluation, monitoring,
containment, cleanup, repair, restoration, remediation, or other corrective
action under Environmental Laws, including, without limitation, (A) the cost and
expense of any such activity, (B) the cost or expense of the preparation and
implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws, and (C) the cost and expense of
any environmental or toxic tort pre-trial, trial or appellate legal or
litigation support work;

 

(iii)                 any environmental event, condition or matter associated
with or arising from the Retained Assets, whether occurring before, on or after
the Effective Date.

 

7

--------------------------------------------------------------------------------


 

(b)                                 With respect to any discrete violation under
Section 3.01(a)(i) or any discrete environmental event, condition or matter
included under Section 3.01(a)(ii), Landmark will be obligated to indemnify each
Partnership Group Member only if and to the extent that either (A) such
violation, event, condition or environmental matter is set forth on Schedule I
attached hereto or (B) Landmark is notified in writing of such violation, event,
condition or environmental matter prior to the fifth anniversary of the
Effective Date. For the avoidance of doubt, (i) nothing in this
Section 3.01(b) shall apply to Landmark’s indemnification obligations under
Section 3.01(a)(iii) and (ii) Landmark shall have no indemnification obligations
under Sections 3.01(a)(i) and 3.01(a)(ii) with respect to any claims based on
additions to or modifications of Environmental Laws enacted or promulgated on or
after the Effective Date.

 

(c)                                  The Partnership Group shall indemnify,
defend and hold harmless each of the Landmark Entities from and against any
Losses suffered or incurred by the Landmark Entities, directly or indirectly, or
as a result of any claim by a third party, by reason of or arising out of:

 

(i)                       any violation of Environmental Laws associated with or
arising from the ownership or operation of the Assets occurring on or after the
Effective Date; and

 

(ii)                    any event, condition or matter associated with or
arising from the ownership or operation of the Assets occurring on or after the
Effective Date (including, without limitation, the presence of Hazardous
Substances on, under, about or migrating to or from the Assets or the disposal
or release of Hazardous Substances generated by operation of the Assets at
non-Asset locations) that requires investigation, assessment, evaluation,
monitoring, containment, cleanup, repair, restoration, remediation, or other
corrective action under Environmental Laws, including, without limitation,
(A) the cost and expense of any such activity, (B) the cost and expense of the
preparation and implementation of any closure, remedial, corrective action, or
other plans required or necessary under Environmental Laws, and (C) the cost and
expense of any environmental or toxic tort pre-trial, trial or appellate legal
or litigation support work;

 

to the extent that any of the foregoing matters under Section 3.01(c)(i) or
Section 3.01(c)(ii) do not constitute Covered Environmental Losses for which the
Partnership Group is entitled to indemnification from Landmark under this
Article III, without giving effect to the Environmental Deductible.

 

Section 3.02                             Real Property Indemnification. Landmark
shall indemnify, defend and hold harmless each Partnership Group Member from and
against any Losses suffered or incurred by such Partnership Group Member by
reason of or arising out of the following (collectively, “Covered Property
Losses”):

 

8

--------------------------------------------------------------------------------


 

(a)                                 the failure of the applicable Partnership
Group Member to be the owner of a valid easement right, fee ownership, leasehold
interests or other interest, as applicable, in and to the Assets as of the
Effective Date (subject, in each case, (i) to the terms under which such
interests were granted or created, or any other contractual terms governing the
interests in such Assets, and (ii) with respect to any interests not
constituting an interest in real property under the law of the State in which
such Asset is located, the effect of bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors), and such failure renders a Partnership Group Member
liable to a third party or unable to use or operate the Assets in substantially
the same manner that the Assets were used and operated by the applicable
Landmark Entity immediately prior to the Effective Date as described in the
Registration Statement; and

 

(b)                                 the failure of the applicable Partnership
Group Member to have the consents, licenses and permits necessary to acquire,
own or manage any Asset as of the Effective Date, and such failure renders a
Partnership Group Member liable to a third party or unable to use or operate the
Assets in substantially the same manner that the Assets were used and operated
by the applicable Landmark Entity immediately prior to the Effective Date as
described in the Registration Statement;

 

in each case to the extent that Landmark is notified in writing of any of the
foregoing prior to the fifth anniversary of the Effective Date.

 

Section 3.03                             Additional Indemnification by Landmark.
In addition to and not in limitation of the indemnification provided under
Section 3.01(a) and Section 3.02 (but subject to the provisions of this
Section 3.03), Landmark shall indemnify, defend, and hold harmless each
Partnership Group Member from and against any Losses suffered or incurred by
such Partnership Group Member by reason of or arising out of any of the
following:

 

(a)                                 (i) the consummation of the transactions
contemplated by the Contribution Agreement or (ii) events and conditions
associated with the ownership or operation of the Assets and occurring before
the Effective Date (other than Covered Environmental Losses, which are provided
for under Section 3.01, Covered Property Losses, which are provided for under
Section 3.02, and current liabilities incurred in the ordinary course of
business that have been accrued but not paid prior to the Effective Date), in
each case, to the extent that Landmark is notified in writing of any such Loss
prior to the fifth anniversary of the Effective Date;

 

(b)                                 any claims, events and conditions associated
with or arising from the Retained Assets regardless of whether the events and
conditions underlying such claims occurred before, on or after the Effective
Date; and

 

(c)                                  all federal, state and local Tax
liabilities attributable to the ownership or operation of the Assets prior to
the Effective Date, including under Treasury Regulation

 

9

--------------------------------------------------------------------------------


 

Section 1.1502-6 (or any similar provision of state or local law), and any such
Tax liabilities of any of the Landmark Entities that may result from the
consummation of the formation transactions for the Partnership Group and the
General Partner occurring on or prior to the Effective Date or from the
consummation of the transactions contemplated by the Contribution Agreement
(other than real property taxes that have been accrued but not paid prior to the
Effective Date).

 

Section 3.04                             Additional Indemnification by the
Partnership Group. In addition to and not in limitation of the indemnification
provided under Section 3.01(c) of the Partnership Agreement (but subject to the
provisions of this Section 3.04), the Partnership Group shall indemnify, defend,
and hold harmless the Landmark Entities from and against any Losses suffered or
incurred by the Landmark Entities, or any of them, by reason of or arising out
of events and conditions associated with the ownership or operation of the
Assets and occurring after the Effective Date (other than Covered Environmental
Losses which are provided for under Section 3.01(c)), unless such
indemnification would not be permitted under the Partnership Agreement by reason
of one of the provisos contained in Section 7.7(a) of the Partnership Agreement.

 

Section 3.05                             Indemnification Procedures.

 

(a)                                 The Indemnified Party agrees that within a
reasonable period of time after it becomes aware of facts giving rise to a claim
for indemnification under this Article III, it will provide written Notice to
the Indemnifying Party, specifying the nature of and specific basis for such
claim.

 

(b)                                 The Indemnifying Party shall have the right
to control all aspects of the defense of (and any counterclaims with respect to)
any claims brought against the Indemnified Party that are covered by the
indemnification under this Article III, including, without limitation, the
selection of counsel, determination of whether to appeal any decision of any
court and the settling of any such claim or any matter or any issues relating
thereto, provided that no such settlement shall be entered into without the
consent of the Indemnified Party unless it includes a full and unconditional
release of the Indemnified Party from such claim; provided, however, that no
such settlement containing any form of injunctive or similar relief shall be
entered into without the prior written consent of the Indemnified Party, which
consent shall not be unreasonably delayed or withheld.

 

(c)                                  The Indemnified Party agrees to cooperate
in good faith and in a commercially reasonable manner with the Indemnifying
Party with respect to all aspects of the defense of, and the pursuit of any
counterclaims with respect to, any claims covered by the indemnification under
this Article III for which a request for indemnification is made, including,
without limitation, the prompt furnishing to the Indemnifying Party of any
Notice relating thereto that the Indemnified Party may receive, permitting the
name of the Indemnified Party to be utilized in connection with such defense or
counterclaims, the making available to the Indemnifying Party of any files,
records or other information of the Indemnified Party that the Indemnifying
Party considers relevant to such defense or

 

10

--------------------------------------------------------------------------------


 

counterclaims, the making available to the Indemnifying Party of any employees
of the Indemnified Party and the granting to the Indemnifying Party of
reasonable access rights to the properties and facilities of the Indemnified
Party; provided, however, that in connection therewith the Indemnifying Party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to maintain the
confidentiality of all files, records, and other information furnished by the
Indemnified Party pursuant to this Section 3.05(c).  In no event shall the
obligation of the Indemnified Party to cooperate with the Indemnifying Party as
set forth in the immediately preceding sentence be construed as imposing upon
the Indemnified Party an obligation to hire and pay for counsel in connection
with the defense of, or the pursuit of any counterclaims with respect to, any
claims covered by the indemnification set forth in this Article III; provided,
however, that the Indemnified Party may, at its own option, cost and expense,
hire and pay for counsel in connection with any such defense and counterclaims. 
So long as the Indemnified Party is still seeking indemnification hereunder, the
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party reasonably informed as to the status of any such defense or counterclaim,
but the Indemnifying Party shall have the right to retain sole control over such
defense and counterclaims.

 

(d)                                 In determining the amount of any loss, cost,
damage or expense for which the Indemnified Party is entitled to indemnification
under this Agreement, the gross amount of the indemnification will be reduced by
(i) any insurance proceeds realized by the Indemnified Party with respect to
such loss, cost, damage or expense, and such correlative insurance benefit shall
be net of any incremental insurance premium that becomes due and payable by the
Indemnified Party as a result of such claim and (ii) all amounts recovered by
the Indemnified Party under contractual indemnities from third Persons, provided
that each Indemnified Party shall at all times use good faith efforts in
accordance with reasonable commercial practice and without the incurrence of
unreasonable cost or expense to obtain recoveries from insurers, including title
insurers under any available title insurance policies, and other third Person in
respect of this Section 3.05(d).

 

(e)                                  With respect to Covered Environmental
Losses, Landmark shall have the sole right and authority to manage any
remediation required by Law, and, upon reasonable request from Landmark, the
Partnership will, and will cause each Partnership Group Member to, cooperate
with Landmark and its contractors or subcontractors to facilitate such
remediation.

 

Section 3.06                             Limitations on Indemnity Coverage.

 

(a)              With respect to Covered Environmental Losses under Sections
3.01(a)(i) or 3.01(a)(ii), Landmark shall not be obligated to indemnify, defend
and hold harmless any Partnership Group Member (i) for any individual Covered
Environmental Loss less than $50,000 (a “De Minimis Environmental Loss”) and
(ii) until such time as the total aggregate amount of Covered Environmental
Losses (excluding any De Minimis Environmental Losses) exceeds $500,000 (the

 

11

--------------------------------------------------------------------------------


 

“Environmental Deductible”), at which time Landmark shall be obligated to
indemnify the Partnership Group for the excess of such Covered Environmental
Losses over the Environmental Deductible; provided, however, that to the extent
any cure or remediation of any environmental matter is required under Sections
3.01(a)(i) or 3.01(a)(ii), Landmark will be obligated to indemnify the
Partnership Group only to the extent of any cure or remediation that is required
by Law (after giving effect to the Environmental Deductible); and provided
further, that notwithstanding anything to the contrary, the aggregate amount
that Landmark shall be liable for in respect of any and all Covered
Environmental Losses shall not exceed $5,000,000.  For the avoidance of doubt,
it is agreed that the Environmental Deductible shall not apply to any Covered
Environmental Losses incurred by any Partnership Group Member related to the
matters set forth on Schedule I attached hereto.

 

(b)              With respect to Covered Property Losses under Section 3.02,
Landmark shall not be obligated to indemnify, defend and hold harmless any
Partnership Group Member for any individual Covered Property Loss until such
time that the total aggregate amount of Covered Property Losses exceeds $50,000
(the “Property Deductible”), at which time Landmark shall be obligated to
indemnify the Partnership Group for the excess of such Covered Property Losses
over the Property Deductible; provided, however, that to the extent the
Partnership Group attempts to cure any matter for which it is entitled to
indemnification under Section 3.02, Landmark will be obligated to indemnify the
Partnership Group only to the extent of any reasonably required cure (after
giving effect to the Property Deductible).

 

(c)               For the avoidance of doubt, there is no deductible with
respect to the indemnification owed by any Indemnifying Party under any portion
of this Article III other than as described in this Section 3.06, and there is
no monetary cap on the amount of indemnity coverage provided by any Indemnifying
Party under this Article III other than as described in this Section 3.06.

 

ARTICLE IV
Services

 

Section 4.01                             General and Administrative Services.

 

(a)               Landmark agrees to provide, and agrees to cause its Affiliates
to provide, on behalf of the General Partner and for the Partnership Group’s
benefit, the general and administrative support services reasonably necessary to
run the business of the Partnership Group, including, but not limited to, the
services listed on Schedules II and III attached hereto (“Services”).

 

(b)              The Partnership Group shall reimburse Landmark for all direct
and allocated costs and expenses incurred by any Landmark Entity in connection
with providing the Services.  The General Partner shall be entitled to allocate
to the Partnership any costs and expenses incurred by any Landmark Entity in
connection with providing

 

12

--------------------------------------------------------------------------------


 

the Services on any reasonable basis determined by the General Partner.  In the
event that such Services are associated with Landmark’s operation of both of the
businesses of the Landmark Entities and the Partnership Group, including,
without limitation, general and administrative functions, such reasonable basis
may include, at the election of the General Partner, allocating a portion of
such costs and expenses incurred during a particular period to the Partnership
on a pro rata basis (based on the relative revenues of the Landmark Entities, on
the one hand, and the Partnership Group on the, or any other reasonable basis
determined by the General Partner).

 

(c)               Subject to Section 4.01(d), the Partnership Group hereby
agrees to reimburse the Landmark Entities for all costs and expenses allocated
to the Partnership Group in accordance with Sections 4.01(a) and (b).

 

(d)              Notwithstanding Section 4.01(c), until the expiration of the
Limit Period, the maximum amount for which the Partnership will be obligated to
reimburse the Landmark Entities pursuant to Sections 4.01(a), (b) and (c) for
the provision of Services during any particular calendar quarter shall not
exceed the greater of: (i) $162,500 and (ii) 3% of the Partnership Group’s
consolidated revenue during the preceding calendar quarter (the “G&A Limit”);
provided, however that the Services set forth on Schedule III attached hereto
shall not be subject to the G&A Limit and reimbursement of such services shall
not reduce the G&A Limit.  The G&A Limit shall be reduced by any costs incurred
directly by the Partnership Group during the applicable period for Services set
forth on Schedule II.

 

(e)               In addition to the provision of Services, upon the request of
the Partnership or any other member of the Partnership Group, Landmark agrees to
provide, and agrees to cause its Affiliates to provide, on behalf of the General
Partner and for the Partnership Group’s benefit, Acquisition Services.  The
Partnership Group hereby agrees to pay reasonable fees to Landmark as
consideration for the Acquisition Services, as such fees are reasonably
determined by Landmark and the General Partner.  For the avoidance of doubt,
consideration paid for Acquisition Services shall not be subject to the G&A
Limit and shall not reduce the G&A Limit.

 

(f)                As long as the General Partner is an Affiliate of Landmark,
the Partnership and Landmark may settle the Partnership Group’s financial
obligations to Landmark through Landmark’s normal inter-affiliate settlement
processes.  Except as provided in the immediately preceding sentence, the amount
of any reimbursements due to Landmark under this Section 4.01 shall be paid by
the Partnership Group no later than the 30th Day of the Month following the
Month in which the applicable reimbursable costs or expenses are incurred,
provided that if such Day is not a Business Day, then the Partnership Group
shall pay such amount without interest on the next Business Day.

 

13

--------------------------------------------------------------------------------


 

ARTICLE V
Right of First Offer

 

Section 5.01                             Right of First Offer to Purchase
Certain Assets.

 

(a)                                 The Landmark Entities hereby grant to the
Partnership a right of first offer for a period (the “ROFO Period”) beginning at
the Effective Date and ending at the earlier of (i) the fifth anniversary of the
Effective Date and (ii) upon the occurrence of a Partnership Change of Control,
on all or any part of the ROFO Assets to the extent that a ROFO Entity proposes
to Transfer all or any part of any ROFO Asset, other than (y) Transfers of ROFO
Assets from one ROFO Entity to another ROFO Entity or (z) Transfers of ROFO
Assets from a ROFO Entity to a Landmark Entity provided such Landmark Entity
grants in writing the Partnership a right of first offer on such ROFO Assets on
substantially the same terms as set forth in this Article V.

 

(b)                                 The Parties acknowledge that any Transfer of
all or any part of the ROFO Assets pursuant to the Partnership’s right of first
offer is subject to the terms of all existing agreements with respect to the
ROFO Assets and shall be subject to and conditioned on the obtaining of any and
all necessary consents of securityholders, Governmental Authorities, lenders or
other third parties.

 

Section 5.02                             Procedures.

 

(a)                                 In the event a ROFO Entity proposes to
Transfer all or any part of any applicable ROFO Asset(s) during the ROFO Period
pursuant to Section 5.01(a) (a “Proposed Transaction”), the applicable ROFO
Entity shall, prior to entering into any such Proposed Transaction, first give
notice in writing to the Partnership (the “ROFO Notice”) of its intention to
enter into such Proposed Transaction.  The ROFO Notice shall include (i) a
description of the ROFO Assets subject to the Proposed Transaction and (ii) any
material terms (including at its option, the purchase price for the applicable
ROFO Asset(s)), conditions and details as would be necessary for the Partnership
to make a responsive offer to enter into the Proposed Transaction with the ROFO
Entity, which terms, conditions and details shall at a minimum include any
terms, condition or details that the ROFO Entity would propose to provide to
non-Affiliates in connection with the Proposed Transaction.  If the Partnership
determines to purchase the ROFO Assets, the Partnership shall have 45 Days
following receipt of the ROFO Notice (the “Response Deadline”) to propose an
offer to enter into the Proposed Transaction with the ROFO Entity (the “ROFO
Response”).  The ROFO Response shall set forth the terms and conditions
(including, without limitation, the purchase price the Partnership proposes to
pay for the ROFO Asset(s) and the other terms of the purchase) pursuant to which
the Partnership would be willing to enter into a binding agreement for the
Proposed Transaction.  If no ROFO Response is delivered by the Partnership
before the Response Deadline, then the Partnership shall be deemed to have
waived its right of first offer with respect to such ROFO Asset, subject to
Section 5.02(c).

 

14

--------------------------------------------------------------------------------


 

(b)                                 Unless the ROFO Response is rejected
pursuant to written Notice delivered by the ROFO Entity to the Partnership
within 45 Days of the delivery to the ROFO Entity of the ROFO Response, such
ROFO Response shall be deemed to have been accepted by the ROFO Entity, and the
ROFO Entity shall enter into an agreement with the Partnership providing for the
consummation of the Proposed Transaction upon the terms set forth in the ROFO
Response.  Unless otherwise agreed between the ROFO Entity and the Partnership,
the terms of the purchase and sale agreement will include the following:

 

(i)                  the Partnership will deliver the agreed purchase price (in
cash, Partnership interests, an interest-bearing promissory note, any other
consideration agreed upon by the Partnership and the applicable ROFO Entity or
any combination thereof);

 

(ii)               the applicable ROFO Entity will represent that it has title
to the applicable ROFO Asset(s) that is sufficient to own and operate the
applicable ROFO Asset(s) in substantially the same manner as the ROFO
Asset(s) were used and operated by the ROFO Entity immediately prior to the
Proposed Transaction, subject to all recorded matters and all physical
conditions in existence on the closing date for the purchase of the applicable
ROFO Asset, plus any other such matters as the ROFO Entity may approve;

 

(iii)            the closing date for the purchase of the ROFO Asset(s) shall
occur no later than 120 Days following receipt by the ROFO Entity of the ROFO
Response pursuant to Section 5.02(a);

 

(iv)           each of Landmark, the ROFO Entity and the Partnership shall use
commercially reasonable efforts to do or cause to be done all things that may be
reasonably necessary or advisable to effectuate the consummation of any
transactions contemplated by this Section 5.02(b), including causing its
respective Affiliates to execute, deliver and perform all documents, notices,
amendments, certificates, instruments and consents required in connection
therewith; and

 

(v)              no ROFO Entity nor the Partnership shall have any obligation to
sell or buy the applicable ROFO Asset(s) if any consent referred to in
Section 5.01(b) has not been obtained.

 

(c)                                  If the Partnership has not timely delivered
a ROFO Response as specified above with respect to a Proposed Transaction that
is subject to a ROFO Notice, the ROFO Entity shall be free to enter into a
Proposed Transaction with any third party on terms and conditions no more
favorable to such third party than those set forth in the ROFO Notice.  If the
ROFO Entity rejects a ROFO Response with respect to any Proposed Transaction,
the ROFO Entity shall be free to enter into a Proposed Transaction with any
third party (i) on terms and conditions (excluding those relating to price) that
are not more favorable in the aggregate to such third party than those proposed
in respect of the Partnership Group in the ROFO Response and (ii) at a price
equal to no less than 100% of the price offered by the Partnership in the ROFO
Response to the ROFO Entity.

 

15

--------------------------------------------------------------------------------


 

(d)                                 If requested by the Partnership, the
applicable ROFO Entity shall use commercially reasonable efforts to obtain any
financial statements with respect to any ROFO Assets Transferred pursuant to
this Article V to the extent required under Regulation S-X promulgated by the
Securities and Exchange Commission or any successor statute.

 

(e)                                  The Partnership can assign its rights and
obligations under this Article V to any Partnership Group Member.

 

ARTICLE VI
License of Name and Mark

 

Section 6.01                             Grant of License. Upon the terms and
conditions set forth in this Article VI, Landmark hereby grants and conveys to
each of the entities currently or hereafter comprising a part of the Partnership
Group a nontransferable, nonexclusive, royalty-free right and license
(“License”) to use the name “Landmark” or “Landmark Dividend” (collectively, the
“Name”) and any other names, graphics, trademarks or related service marks owned
by Landmark set forth on Schedule IV hereto (collectively, the “Marks”).

 

Section 6.02                             Ownership and Quality. The Partnership
agrees that ownership of the Name and the Marks and the goodwill relating
thereto shall remain vested in Landmark both during the term of this License and
thereafter, and the Partnership further agrees, and agrees to cause the other
Partnership Group Members, never to challenge, contest or question the validity
of Landmark’s ownership of the Name and Marks or any registration thereof by
Landmark.  In connection with the use of the Name and the Mark, the Partnership
and any other Partnership Group Members shall not in any manner represent that
they have any ownership in the Name and the Marks or registration thereof except
as set forth herein, and the Partnership, on behalf of itself and the other
Partnership Group Members, acknowledge that the use of the Name and the Marks
shall not create any right, title or interest in or to the Name and the Mark,
and all use of the Name and the Marks by the Partnership or any other
Partnership Group Members, shall inure to the benefit of Landmark. The
Partnership agrees, and agrees to cause the other Partnership Group Members, to
use the Name and Marks in accordance with such quality standards established by
Landmark and communicated to the Partnership from time to time, it being
understood that the products and services offered by the Partnership Group
Members immediately before the Effective Date are of a quality that is
acceptable to Landmark and justifies the License.

 

Section 6.03                             Termination. The License shall
terminate upon any termination of this Agreement.

 

ARTICLE VII
Notices

 

Section 7.01                             Notices. Unless otherwise specifically
provided in this Agreement, all Notices between the Parties given under or in
relation to this Agreement shall be made in writing and shall be deemed to have
been properly given if:  (i) personally delivered (with written confirmation of
receipt); or (ii) delivered by a recognized overnight delivery service (delivery
fees prepaid), in either case to the appropriate address set forth below:

 

16

--------------------------------------------------------------------------------


 

If to any Partnership Group Member:

If to Landmark:

 

 

Landmark Infrastructure Partners GP LLC

Landmark Dividend

2141 Rosecrans Avenue, Suite 2100

2141 Rosecrans Avenue, Suite 2100

El Segundo, CA 90245

El Segundo, CA 90245

Attention: Chief Executive Officer

Attention: Chief Financial Officer

 

A Party may change its address for Notice upon Notice to each other Party in
accordance with this Section 7.01.

 

Section 7.02                             Effective upon Receipt. Any Notice
given in the manner set forth in Section 7.01 shall be effective upon actual
receipt if received during normal business hours, or at the beginning of the
recipient’s next Business Day if not received during normal business hours.

 

ARTICLE VIII
Limitation of Liability

 

Section 8.01                             No Liability for Consequential Damages.
Except as provided in Article III, in no event shall a Party be liable to
another Party for, and no arbitral panel is authorized to award, any punitive,
special, indirect or consequential damages of any kind or character resulting
from or arising out of this Agreement, including, without limitation, loss of
profits or business interruptions, however they may be caused.

 

Section 8.02                             Limitation of Liability. Except as
provided in Article III, each Party shall be discharged from any and all
liability with respect to Losses arising out of this Agreement unless suit or
action is commenced within two years after the cause of action arises.

 

ARTICLE IX
Miscellaneous

 

Section 9.01                             Applicable Law.  Regardless of the
place of contracting, place(s) of performance or otherwise, this Agreement and
all amendments, modifications, alterations or supplements hereto, shall be
governed and interpreted in accordance with the laws of the State of Delaware
without regard to the principles of conflicts of law or any other principle that
might apply the law of another jurisdiction.

 

Section 9.02                             Disputes between the Parties.  Any
dispute between or among the Parties in connection with this Agreement shall be
resolved by arbitration in accordance with the procedures set forth in
Exhibit A; provided, however, that a Party may seek a restraining order,
temporary injunction, or other provisional relief in any court with jurisdiction
over

 

17

--------------------------------------------------------------------------------


 

the subject matter of the dispute and sitting in Los Angeles, California, if
such Party in its sole judgment believes that such action is necessary to avoid
irreparable injury or to preserve the status quo ante.

 

Section 9.03                             Assignment.  No Party may assign its
rights or delegate its duties under this Agreement without prior written consent
of each other Party; provided, however, that (a) Landmark may delegate any of
its duties and obligations hereunder to any Landmark Entity and (b) the
Partnership can assign its rights under Article V to any Partnership Group
Member.

 

Section 9.04                             No Third-Party Rights.  Except as
expressly provided in this Agreement, nothing in this Agreement is intended to
confer any rights, benefits or obligations to any Person other than the Parties
and their respective successors and permitted assigns.  No Limited Partner shall
have any right, separate and apart from the Partnership, to enforce any
provision of this Agreement or to compel any Party to comply with the terms of
this Agreement.

 

Section 9.05                             No Fiduciary Duties.  No Party shall
have any fiduciary obligations or duties to any other Party or Person by reason
of this Agreement.  Any Party may conduct any activity or business for its own
profit whether or not such activity or business is in competition with any
activity or business of the other Parties.

 

Section 9.06                             Compliance with Laws.  Each Party shall
at all times comply with all Laws as are applicable to its performance of this
Agreement.

 

Section 9.07                             Severability.  If any provision of this
Agreement or the application thereof shall be found by any arbitral panel or
court of competent jurisdiction to be invalid, illegal or unenforceable to any
extent and for any reason, this Agreement shall be adjusted rather than voided,
if possible, in order to achieve the intent of the Parties.  In any event, the
remainder of this Agreement and the application of such remainder shall not be
affected thereby and shall be enforced to the greatest extent permitted by Law.

 

Section 9.08                             Non-Waiver.  The failure of any Party
to enforce any provision, condition, covenant or requirement of this Agreement
at any time shall not be construed to be a waiver of such provision, condition,
covenant or requirement unless the other Parties are so notified by such Party
in writing.  Any waiver by a Party of a default by any other Party in the
performance of any provision, condition, covenant or requirement contained in
this Agreement shall not be deemed to be a waiver of such provision, condition,
covenant or requirement, nor shall any such waiver in any manner release such
other Party from the performance of any other provision, condition, covenant or
requirement.

 

Section 9.09                             Entire Agreement.  This Agreement,
together with all exhibits and schedules attached hereto, constitutes the entire
agreement among the Parties relating to the subject matter hereof and supersedes
all prior and contemporaneous agreements, understandings, negotiations and
discussions, whether oral or written, between the Parties relating to the
subject matter hereof, and there are no warranties, representations or other
agreements between the Parties in connection with the subject matter hereof
except as specifically set forth in, or contemplated by, this Agreement.

 

18

--------------------------------------------------------------------------------


 

Section 9.10                             Amendments.  This Agreement shall not
be modified or amended, in whole or in part, except by a written amendment
signed by all of the Parties.

 

Section 9.11                             Survival.  Any indemnification granted
hereunder by a Party to any other Party shall survive the termination of this
Agreement in accordance with the terms of the indemnification.

 

Section 9.12                             Counterparts; Multiple Originals.  This
Agreement may be executed in any number of counterparts, all of which together
shall constitute one agreement binding each of the Parties.  Each of the Parties
may sign any number of copies of this Agreement.  Each signed copy shall be
deemed to be an original, and all of them together shall represent one and the
same agreement.

 

Section 9.13                             Exhibits and Schedules.  The exhibits
and schedules attached to this Agreement are incorporated into and constitute
part of this Agreement.  If there is any conflict between this Agreement and any
exhibit or schedule, the provisions of the exhibit or schedule shall control.

 

Section 9.14                             Table of Contents; Headings;
Subheadings.  The table of contents and the headings and subheadings of this
Agreement have been inserted only for convenience to facilitate reference and
are not intended to describe, interpret, define or limit the scope, extent or
intent of this Agreement or any provision hereof.

 

Section 9.15                             Construction.  The Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.

 

Section 9.16                             Business Practices.  Landmark shall use
its best efforts to make certain that all billings, reports, and financial
settlements rendered to or made with the Partnership Group pursuant to this
Agreement, or any revision of or amendments to this Agreement, will properly
reflect the facts about all activities and transactions handled by authority of
this Agreement and that the information shown on such billings, reports and
settlement documents may be relied upon by the Partnership Group as being
complete and accurate in any further recording and reporting made by the
Partnership Group for whatever purposes.  Landmark shall notify the Partnership
if it discovers any errors in such billings, reports, or settlement documents.

 

[Signature pages follow.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landmark, Fund C, Fund E, Fund F, Fund G, Fund H, the
Partnership and the General Partner have signed this Agreement as of the
Effective Date.

 

 

LANDMARK DIVIDEND LLC

 

 

 

 

 

 

 

By:

/s/ Arthur P. Brazy, Jr.

 

Name: Arthur P. Brazy, Jr.

 

Title: President

 

 

 

 

 

 

 

LANDMARK DIVIDEND GROWTH FUND — C LLC

 

 

 

 

By:

Landmark Dividend Management LLC, its managing member

 

 

 

 

 

 

 

 

By:

/s/ Arthur P. Brazy, Jr.

 

 

Name:

Arthur P. Brazy, Jr.

 

 

Title:

President

 

 

 

 

 

 

 

LANDMARK DIVIDEND GROWTH FUND — E LLC

 

 

 

 

By:

Landmark Dividend Management 2 LLC, its managing member

 

 

 

 

 

 

 

 

By:

/s/ Arthur P. Brazy, Jr.

 

 

Name:

Arthur P. Brazy, Jr.

 

 

Title:

President

 

 

 

 

 

 

 

LANDMARK DIVIDEND GROWTH FUND — F LLC

 

 

 

 

By:

Landmark Dividend Management LLC, its managing member

 

 

 

 

 

 

 

 

By:

/s/ Arthur P. Brazy, Jr.

 

 

Name:

Arthur P. Brazy, Jr.

 

 

Title:

President

 

Signature page to Omnibus Agreement

 

--------------------------------------------------------------------------------


 

 

LANDMARK DIVIDEND GROWTH FUND — G LLC

 

 

 

 

 

By:

Landmark Dividend Management 2 LLC, its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Arthur P. Brazy, Jr.

 

 

Name:

Arthur P. Brazy, Jr.

 

 

Title:

President

 

 

 

 

 

 

 

 

 

LANDMARK DIVIDEND GROWTH FUND — H LLC

 

 

 

 

 

By:

Landmark Dividend Management 2 LLC, its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Arthur P. Brazy, Jr.

 

 

Name:

Arthur P. Brazy, Jr.

 

 

Title:

President

 

 

 

 

 

 

 

 

 

LANDMARK INFRASTRUCTURE PARTNERS LP

 

By:

Landmark Infrastructure Partners GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ George P. Doyle

 

Name: George P. Doyle

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

LANDMARK INFRASTRUCTURE PARTNERS GP LLC

 

 

 

 

 

 

 

 

 

By:

/s/ George P. Doyle

 

Name: George P. Doyle

 

Title: Chief Financial Officer and Treasurer

 

Signature page to Omnibus Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Arbitration Procedure

 

A Party may initiate dispute resolution procedures by sending a Notice to each
other Party specifically stating the complaining Party’s Claim and by initiating
binding arbitration in accordance with the Center for Public Resources Rules for
Non-Administered Arbitration of Business Disputes, by three arbitrators who
shall be neutral, independent, and generally knowledgeable about the type of
transaction which gave rise to the dispute.  The arbitration shall be governed
by the United States Arbitration Act, 9 U.S.C. §§ 1-16, provided that the
arbitrators shall include in their report/award a list of findings, with
supporting evidentiary references, upon which they have relied in making their
decision.  Judgment upon the award rendered by the arbitrators may be entered by
any court having jurisdiction thereof.  The place of arbitration shall be Los
Angeles County, California.

 

Notwithstanding anything herein and regardless of any procedures or rules of the
Center for Public Resources, it is expressly agreed that the following shall
apply and control over any other provision in this Agreement:

 

(a)                                 All offers, conduct, views, opinions and
statements made in the course of negotiation or mediation by any of the Parties,
their employees, agents, experts, attorneys and representatives, and by any
mediator, are confidential, made for compromise and settlement, protected from
disclosure under Federal and State Rules of Evidence and Procedure, and
inadmissible and not discoverable for any purpose, including impeachment, in
litigation or legal proceedings between the Parties, and shall not be disclosed
to any Person who is not an agent, employee, expert or representative of the
Parties, provided that evidence otherwise discoverable or admissible is not
excluded from discovery or admission as a result of presentation or use in
mediation.

 

(b)                                 Except to the extent that the Parties may
agree upon selection of one or more arbitrators, the Center for Public Resources
shall select arbitrators from a panel reviewed by the Parties.  The Parties
shall be entitled to exercise peremptory strikes against one-third of the panel
and may challenge other candidates for lack of neutrality or lack of
qualifications.  Challenges shall be resolved in accordance with Center for
Public Resource rules.

 

(c)                                  The Parties shall have at least 20 Days
following the close of hearing within which to submit a brief (not to exceed 18
pages in length) and ten Days from date of receipt of the opponent’s brief
within which to respond thereto.

 

(d)                                 The Parties expressly agree that the
arbitrators shall not award punitive damages, consequential damages, or
attorneys’ fees (except attorneys’ fees specifically authorized by the
Agreement).

 

1

--------------------------------------------------------------------------------


 

(e)                                  The fees and expenses of any mediator or
arbitrator shall be shared equally by the Parties.

 

(f)                                   The Parties may, by written agreement
(signed by the Parties), alter any time deadline or location(s) for meetings.

 

Time is of the essence for purposes of the provisions of this exhibit.

 

2

--------------------------------------------------------------------------------


 

Schedule I
Environmental Matters

 

1.              None.

 

--------------------------------------------------------------------------------


 

Schedule II
Services Subject to G&A Limit

 

1.              Salaries, benefits, and other employee related costs for
centralized corporate functions (executive management, human resources,
information technology, legal, regulatory, treasury, accounting, investor
relations, marketing and advertising)

 

2.              Allocation of nonspecific overhead expenses of Landmark,
including IT systems and support, rent, supplies, materials and other facilities
costs

 

3.              Independent Board members’ fees, expenses and compensation
(cash)

 

4.              The following additional costs of being a public company
(excluding costs related to equity offerings and financings), which includes
employee-related expenses and costs and fees and expenses payable to
professional advisors:

 

·                  external audit costs;

·                  Sarbanes-Oxley Act compliance costs;

·                  printers fees and expenses;

·                  transfer agent costs;

·                  internal audit function costs;

·                  D&O insurance costs;

·                  stock exchange fees;

·                  annual meeting costs; and

·                  other costs to prepare reports and other filings with the
Securities and Exchange Commission (“SEC”).

 

5.              Asset management activities, including lease administration,
portfolio management and leasing.

 

6.              Tax filing fees and tax preparation fees (including Schedule K-1
preparation and distribution).

 

7.              Entity registration and compliance costs.

 

8.              Travel and entertainment expenses.

 

9.              Postage/Mailing.

 

10.       Website maintenance and hosting fees.

 

--------------------------------------------------------------------------------


 

11.       Association membership fees of the National Association of Publicly
Traded Partnerships.

 

12.       Appraisals, consulting studies and reports and similar services.

 

13.       Professional fees (legal, accounting, tax, other advisory services
(excluding litigation-related or fees associated with Acquisition Services))
related to the provision of services set forth on this Schedule II.

 

--------------------------------------------------------------------------------


 

Schedule III
Services Not Subject to G&A Limit

 

1.              Conflicts committee fees and expenses associated with
acquisitions from Landmark

 

2.              Equity financing fees and expenses, including related legal and
accounting fees and expenses.

 

3.              Debt financing fees and expenses, including related legal and
accounting fees and expenses.

 

4.              Asset sales fees and expenses, including related legal and
accounting fees and expenses.

 

5.              Fees and expenses related to the Partnership’s initial public
offering, including all formation transactions and financing expenses, but
excluding the additional costs of being a public company as describe in Item 4
in Schedule II.

 

6.              SEC Litigation, property litigation or other litigation-related
expenses, including legal fees and expenses.

 

7.              Property level taxes, insurance, maintenance, capital
expenditures and other property-level operating expenses.

 

8.              Federal, state and local income and other taxes.

 

9.              Equity award arrangements of the Partnership.

 

10.       Environmental remediation matters, including pending or threatened
litigation and related costs.

 

--------------------------------------------------------------------------------


 

Schedule IV
Marks

 

1.              Service Mark for the name “Landmark Dividend” registered in the
United States Patent and Trademark Office as Reg. No. 4,433,940 on November 12,
2013.

 

2.              Service Mark for the name “Landmark Dividend” and the two
triangle logo registered in the United States Patent and Trademark Office as
Reg. No. 4,416,725 on October 15, 2013.

 

3.              Service Mark for the two triangle logo registered in the United
States Patent and Trademark Office as Reg. No. 4,433,941 on November 12, 2014.

 

--------------------------------------------------------------------------------